DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-12, 14-17 and 22-27 are allowed.

As per claims 1, 3-12, 14-17 and 22-27, specifically with respect to independent claims 1 and 12, the prior art of record fails to teach or adequately suggest the combination of features claimed. More specifically, the features added via the amendment filed on 5/31/2022 and the corresponding Remarks filed by the applicant (which were found to be persuasive) serve as the basis for the indication of allowable subject matter with respect to at least independent claims 1 and 12.


References Considered
Ozbek et al., U.S. Patent Application Publication No. 2015/0112601 discloses a  method for seismic data processing implemented by a microprocessor, the method comprising: receiving a seismic data signal acquired in a formation; computing a non-linear stack of the seismic data signal having a non-linear weighting factor; and outputting the non-linear stack; characterized in that: the non-linear weighting factor is selected from one of a first group of a double phase, a double-phase-weighted, a real phasor, a squared real phasor stack; or the non-linear weighting factor is a product of two factors selected from a second group of a phase, an n.sup.th root, a double phase, a real phasor, and a squared real phasor;

Martysevich et al., U.S. Patent Application Publication No. 2019/0330975 which discloses a method and system for estimating formation and treatment parameters by collecting treatment data, such as pressure and fluid flow, and estimating formation and treatment parameters, such as closure stress, leak-off parameters, dynamic fracture permeability, average fracture width, average fracture length, size of diverter particles, limits for remedial treatment pressures and flow rates, friction regimes, and diverter efficiency;

Aidagulov et al., U.S. Patent Application Publication No. 2017/0254186 which discloses a method of creating transverse hydraulic fractures in an earth formation surrounding a wellbore, the method comprising: selecting a target downhole pressure level that is greater than an initiation pressure for a transverse fracture in the earth formation and less than an initiation pressure for a longitudinal fracture in the earth formation; injecting a fracturing fluid into the borehole; monitoring at least one parameter that can be related to downhole pressure; and controlling the fluid injection based on the monitored parameter in order to maintain a downhole pressure that is within a predetermined range of the selected target downhole pressure, thereby facilitating initiation of one or more transverse fractures without initiation of longitudinal fractures;

PAYNE et al., U.S. Patent Application Publication No. 2016/0258267 which discloses a system for stimulating oil or gas production from a wellbore includes a hydraulic fracturing pump unit having one or more hydraulic fracturing pumps driven by one or more electrical fracturing motors, a variable frequency drive (VFD) controlling the electrical fracturing motors, a fracturing pump blower unit driven by a blower motor, and a fracturing pump lubrication unit having a lubrication pump driven by a lubrication motor and a cooling fan driven by a cooling motor. The system may further include a blender unit and a hydration unit.;

Thomeer et al., U.S. Patent Application Publication No. 2014/0095554 which discloses a method and system for management operations of data tracking of wellsite equipment wherein equipment operations parameter data indicative of an operating status of one or more equipment are received. The equipment operations parameter data is translated relative to a threshold level. A log is created for the one or more equipment and within the log one or more log entry is created indicative of the operation at sequential instants of time of the one or more equipment. The translated equipment operations parameter data is segmented and stored within the one or more log entry for the one or more equipment. The translated and segmented data is then transmitted and synchronized with a central hub.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 4, 2022
/RDH/